               Case 2:20-cr-00020-RAJ Document 62 Filed 07/28/20 Page 1 of 1




 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                       )   No. CR 20-0020-RAJ
 8                                                   )
                     Plaintiff,                      )   ORDER GRANTING DEFENDANT’S
 9                                                   )   MOTION TO FILE OVERLENGTH
                v.                                   )   REPLY
10                                                   )
     DALE DUPREE CASEY,                              )
11                                                   )
                     Defendant.                      )
12                                                   )
13           THIS MATTER comes before the Court upon Defendant Dale Dupree Casey’s

14   motion to file an overlength reply brief in excess of the 6-page limitation imposed by

15   CrR 12(b)(5) of the Rules of the United States District Court for the Western District of

16   Washington. Having considered the motion, and the files and pleadings herein, and

17   finding good cause,

18          IT IS HEREBY ORDERED that Defendant’s Motion (Dkt. #60) is GRANTED.

19   Defendant is granted leave of the court to file a reply brief not to exceed 9 pages.

20          DATED this 28th day of July, 2020.

21
22
                                                          A
                                                          The Honorable Richard A. Jones
23                                                        United States District Judge
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING DEFENDANT’S                                    1601 Fifth Avenue, Suite 700
       MOTION TO FILE OVERLENGTH REPLY                                 Seattle, Washington 98101
       (United States v. Casey; CR20-0020-RAJ) - 1                                (206) 553-1100
